                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 RICHARD HUBBARD, III, et al.,                     ) CASE NO.: 1:18-CV-02252
                                                   )
         Plaintiffs,                               ) JUDGE: DAN AARON POLSTER
                                                   )
 vs.                                               )
                                                   )
 CITY OF EUCLID, et al.,                           )
                                                   )
         Defendants.                               )
                                                   )
                                                   )


                        ANSWER OF DEFENDANT CITY OF EUCLID

        Now comes Defendant, City of Euclid, by and through counsel, and for their Answer to

Plaintiffs’ Complaint states the following:

        1.      Defendant admits the nature of the Plaintiff’s Complaint alleging a violation of their

civil rights but denies liability or denies for want of information all other allegations contained in the

first introductory paragraph.

        2.      Defendant admits the nature of the Plaintiffs’ Complaint but denies liability or denies

for want of information all other allegations contained in paragraph 1 of Plaintiffs’ Complaint.

        3.      Defendant admits that venue is proper as alleged in paragraph 2 of Plaintiffs’

Complaint, and since the filing of the original Complaint in the Cuyahoga County Court of Common

Pleas, the matter has since been removed to United States District Court for the Northern District of

Ohio.

        4.      Defendant denies for want of information the allegations contained in paragraphs 3

and 4 of Plaintiffs’ Complaint concerning Plaintiffs’ citizenship and residency.
        5.      Defendant admits that Defendant Michael Amiott was a duly appointed police officer

employed by the City of Euclid acting within the course and scope of his employment, but denies

liability and denies for want of information all other allegations contained in paragraph 5 of Plaintiffs’

Complaint.

        6.      Defendant admits that Defendant Matt Gilmer was a duly appointed police officer

employed by the City of Euclid acting within the course and scope of his employment, but denies

liability and denies for want of information all other allegations contained in paragraph 6 of Plaintiffs’

Complaint.

        7.      Defendant admits that Defendant Kirk Pavkov was a duly appointed police officer

employed by the City of Euclid acting within the course and scope of his employment, but denies

liability and denies for want of information all other allegations contained in paragraph 6 of Plaintiffs’

Complaint.

        8.      Defendant admits the nature of the Plaintiffs’ Complaint but denies liability or denies

for want of information all other allegations contained in paragraph 8 of Plaintiffs’ Complaint.

        9.      Defendant admits the allegations contained in paragraph 9 of Plaintiffs’ Complaint

but denies liability.

        10.     Defendant denies for want of information all allegations contained in paragraphs 10

and 11 of Plaintiffs’ Complaint.

        11.     Defendant admits that Plaintiff Hubbard was driving Plaintiff Caraballo’s vehicle on

the date of which Plaintiffs’ complaint, but denies liability and denies for want of information the

allegations and characterizations contained in paragraphs 12 and 13 of Plaintiffs’ Complaint.




                                                    2
        12.     Defendant denies liability and denies for want of information all allegations

contained in paragraphs 14 through 49 of Plaintiffs’ Complaint as it pertains to what the co-

Defendants Amiott, Gilmer and Pavkov, or other unnamed Euclid Police Officers, saw, did or how

they conducted themselves on the date or through the incident of which Plaintiffs complain.

        13.     Defendant admits that a cell phone video was uploaded to social media after the

incident of which Plaintiffs complain, but denies the remaining allegations or denies for want of

information all allegations contained in paragraph 50 of Plaintiffs’ Complaint.

        14.     Defendant denies for want of information all allegations contained in paragraph 51 of

Plaintiffs’ Complaint.

        15.     Defendant admits the allegations contained in paragraph 52 of Plaintiff’s Complaint

but denies any liability.

        16.     Defendant admits the allegations contained in paragraph 53 of Plaintiff’s Complaint

but denies any liability.

        17.     Defendant admits the nature of the Plaintiffs’ Complaint but denies liability or denies

for want of information all other allegations contained in paragraph 55 of Plaintiffs’ Complaint.

        18.     Defendant denies liability and denies the allegations contained in paragraph 56 of

Plaintiffs’ Complaint.

        19.     Defendant admits that officers were acting under color of law or in the course and

scope of their employment but denies liability and denies the allegations contained in paragraph 57

of Plaintiffs’ Complaint.

        20.     Defendant denies for want of information all allegations contained in paragraph 58

of Plaintiffs’ Complaint and denies liability.




                                                  3
        21.     Defendant denies the allegations contained in paragraphs 60 of Plaintiffs’

Complaint.

        22.     Defendant admits the allegations contained in paragraph 61 of Plaintiff’s Complaint

but denies any liability.

        23.     Defendant denies the allegations contained in paragraphs 62 through 64 of

Plaintiffs’ Complaint.

        24.     Defendant admits that officers were acting under color of law or in the course and

scope of their employment but denies liability and denies the allegations contained in paragraph 65

of Plaintiffs’ Complaint.

        25.     Defendant denies for want of information all allegations contained in paragraph 66

of Plaintiffs’ Complaint and denies liability.

        26.     Defendant denies the allegations contained in paragraphs 68 through 71 of

Plaintiffs’ Complaint and denies all liability.

        27.     Defendant admits that there have been lawsuits filed against the City of Euclid or

its employees but denies the nature of the allegations contained in paragraph 72 of Plaintiffs’

Complaint and denies all liability.

        28.     Defendant admits to the content of the opinion which was quoted in paragraph 73

of Plaintiffs’ Complaint, but alleges that these comments were made out of context and denies the

nature and characterizations of the allegations contained in paragraph 73 of Plaintiffs’ Complaint

and denies all liability.

        29.     Defendant denies the allegations and characterizations contained in paragraphs 74

through 82 of Plaintiffs’ Complaint and denies all liability.




                                                  4
        30.     Defendant denies the allegations and characterizations contained in paragraphs 84

and 85 of Plaintiffs’ Complaint and denies all liability.

        31.     Defendant admits that officers were acting under color of law or in the course and

scope of their employment but denies liability and denies the allegations contained in paragraph 86

of Plaintiffs’ Complaint.

        32.     Defendant denies for want of information all allegations contained in paragraph 87

of Plaintiffs’ Complaint and denies liability.

        33.     Defendant denies the allegations and characterizations contained in paragraphs 89

and 90 of Plaintiffs’ Complaint and denies all liability.

        34.     Defendant admits that the prosecutions were terminated in favor of the Plaintiffs as

alleged in paragraph 91 of Plaintiffs’ Complaint but denies any liability.

        35.     Defendant denies the allegations and characterizations contained in paragraphs 92

and 93 of Plaintiffs’ Complaint and denies all liability.

        36.     Defendant denies for want of information all allegations contained in paragraph 94

of Plaintiffs’ Complaint and denies liability.

        37.     Defendant admits that officers were acting under color of law or in the course and

scope of their employment but denies liability and denies the allegations contained in paragraph 95

of Plaintiffs’ Complaint.

        38.     Defendant denies for want of information all allegations contained in paragraph 97

of Plaintiffs’ Complaint and denies liability.

        39.     Defendant denies the allegations and characterizations contained in paragraphs 99

and 100 of Plaintiffs’ Complaint and denies all liability.




                                                  5
          40.      Defendant denies for want of information all allegations contained in paragraphs 101

and 102 of Plaintiffs’ Complaint and denies liability.

          41.      Defendant denies that they are entitled to any of the relief they seek in their Prayer for

Relief.

          42.      Defendant denies or denies for want of information all allegations contained in

Plaintiffs’ Complaint which are not specifically admitted hereinabove.

                                          AFFIRMATIVE DEFENSES
                                                 FIRST DEFENSE
          43.      Plaintiffs’ Complaint fails to state a claim upon which relief can be granted in some

or all respects.

                                               SECOND DEFENSE
          44.      Defendant hereby claims the rights and benefits of state law immunity, common

law immunity and qualified immunity.

                                                THIRD DEFENSE
          45.      Defendant acted reasonably, in good faith, and with probable cause.

                                               FOURTH DEFENSE
          46.      Plaintiffs have suffered no constitutionally significant injury and are not entitled to

or may not be awarded compensatory or punitive damages.

                                                 FIFTH DEFENSE
          47.      No official policy, custom or practice of the City of Euclid caused a deprivation of

any constitutional right of Plaintiff.

                                                 SIXTH DEFENSE
          48.      Plaintiff’s alleged injuries or damages are the result of Plaintiff’s own conduct,

Plaintiffs’ own acts or omissions, contributory negligence, comparative negligence or assumption

of the risk.

                                                       6
                                          SEVENTH DEFENSE
       49.     Defendant did not violate any rights of Plaintiff guaranteed by the Constitution of

the United States, State of Ohio, Ohio Revised Code or common law.

                                           EIGHTH DEFENSE
       50.     Defendant, by reason of it being a municipal corporation and political subdivision

of the State of Ohio is entitled to all immunities, damage limitations, set-offs, caps and other

benefits afforded to them by Ohio Revised Code Chapter 2744 and common law.

                                            NINTH DEFENSE
       51.     Plaintiffs failed to file suit within with the applicable statute of limitations.

                                            TENTH DEFENSE
       52.     Defendant did not violate any rights of Plaintiff guaranteed by the Constitution of

the United States, State of Ohio, Ohio Revised Code or common law.

                                         ELEVENTH DEFENSE
       53.     Defendant City of Euclid reserves the right to assert any additional affirmative

defenses which is or may become available through the course of discovery in this matter.

                                          TWELFTH DEFENSE
       WHEREFORE, having fully answered, this Defendant prays that Plaintiffs’ Complaint be

dismissed, and that they go hence without cost or delay.




                                                  7
                                         JURY DEMAND

       A trial by jury composed of the maximum number of jurors permitted under the law is

hereby demanded.

                                              Respectfully submitted,


                                              S/Kelley A. Sweeney
                                              KELLEY A. SWEENEY (0068857)
                                              LAURA KRAMER RUBADUE (0067656)
                                              585 E. 222nd Street
                                              Euclid, OH 44123-2099
                                              (216) 289-2746
                                              (216) 289-2766 fax
                                              ksweeney@cityofeuclid.com
                                              lrubadue@cityofeuclid.com
                                              Counsel for Defendant City of Euclid



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 26, 2018, a copy of the foregoing Answer Defendant City

of Euclid was filed electronically. Notice of this filing will be sent to all registered parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                              Respectfully submitted,


                                              S/Kelley A. Sweeney
                                              KELLEY A. SWEENEY (0068857)
                                              LAURA KRAMER RUBADUE (0067656)
                                              Counsel for Defendant City of Euclid




                                                 8
